                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CHAD BEVAN,

                              Plaintiff,                             OPINION AND ORDER
       v.
                                                                           19-cv-615-wmc
SARAH RUSTAD,

                              Defendant.


       Pro se plaintiff Chad Alan Bevan, a former patient at the Mendota Mental Health

Institute (“Mendota”), filed this civil action under 42 U.S.C. § 1983, challenging

defendant Dr. Sarah Rustad’s decision related to his medications in July 2019. Having

reviewed Bevan’s complaint for purposes of screening under 28 U.S.C. § 1915(e)(2),

however, the court concludes Bevan will be required to amend his complaint that corrects

the deficiencies described in this order if he wants to proceed with this lawsuit.




                                            OPINION

       Plaintiff Chad Bevan is currently incarcerated at Dodge Correctional Institution,

but the events related to his claim in this lawsuit occurred when he was a patient at

Mendota.     Bevan alleges that on July 16, 2019, Dr. Rustad refused to change his

medication even though he told her that they were not working, and plaintiff claims that

he suffered from thoughts of self-harm as a result. 1 The court will infer that, as of July




1
  Since plaintiff is proceeding pro se, the court construes the allegations in plaintiff’s complaint
generously, drawing reasonable inferences and resolving ambiguities in plaintiff’s favor. Haines v.
Kerner, 404 U.S. 519, 520 (1972).
2019, plaintiff was involuntarily civilly committed, a fact which is material to the source

of his rights. See Lewis v. Downey, 581 F.3d 467, 473 (7th Cir. 2009) (“The scope of an

individual’s right to be free from punishment -- and, derivatively, the basis for an excessive

force action brought under § 1983 -- hinges on his status within the criminal justice

system.”). As a civilly committed detainee, plaintiff’s claims arise under the Fourteenth

Amendment’s Due Process Clause, not the Eighth Amendment. Sain v. Wood, 512 F.3d

886, 893 (7th Cir. 2008). Civil detainees are “entitled to more considerate treatment and

conditions of confinement than criminals whose conditions of confinement are designed

to punish.” McGee v. Adams, 721 F.3d 474, 480 (7th Cir. 2013) (quoting Youngberg v.

Romeo, 457 U.S. 307, 321-22 (1982).

       However, the court must dismiss his complaint since it does not satisfy the

requirements of Federal Rule of Civil Procedure 8. Rule 8 requires “‘short and plain

statement of the claim’ sufficient to notify the defendants of the allegations against them

and enable them to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).

Dismissal is proper “if the complaint fails to set forth ‘enough facts to state a claim to relief

that is plausible on its face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616,

625 (7th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       A state actor violates the Fourteenth Amendment if that individual’s actions are

“objectively unreasonable.” See Miranda v. County of Lake, 900 F.3d 335, 352-53 (7th Cir.

2018) (applying the standard from Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015),

related to excessive force claims brought by civil detainees, to medical care claims for

detained individuals). To state a claim that a state actor violated a person’s Fourteenth


                                                2
Amendment rights to adequate medical care, plaintiff must allege facts suggesting that (1)

he suffered from an objectively serious medical condition, and (2) the state actor’s response

to it was objectively unreasonable. Miranda, 900 F.3d at 352-53. A showing of negligence

or even gross negligence is not sufficient under either the Eighth or Fourteenth

Amendment. Id.

       Plaintiff’s complaint contains too few allegations to determine whether he has stated

a claim under the Fourteenth Amendment. First, plaintiff has not described the nature of

his mental health needs. For example, he has not alleged what his mental health diagnosis

is, nor has he provided details about how the medications he was prescribed at that time

were not adequately addressing his mental health condition. As such, the court cannot

reasonably infer that plaintiff was suffering from an objectively serious mental health

medical condition that actually required a change in medication. Second, plaintiff has not

provided any details about his July 16, 2019, interaction with Rustad beyond his assertion

that he told her the medication was not working.           While plaintiff alleges that he

subsequently has suffered from thoughts of self-harm, he has not alleged that he told

Rustad that he was having those thoughts. It follows that it would be unreasonable to infer

that Rustad’s decision to take him off the medication was objectively unreasonable.

       Therefore, if plaintiff wants to proceed on his claims in this lawsuit, he will need to

file an amended complaint that provides additional allegations related to his mental health

condition and what symptoms he is suffering from that lead him to believe his medications

are not working, what exactly he reported to Rustad when he asked her to change his

medication, and more details about the negative ramifications of Rustad’s refusal to change


                                              3
his prescription.

       Plaintiff should draft his proposed amended complaint as if he is telling a story to

someone who knows nothing about his situation. This means that he should explain: (1)

what happened to make him believe he has a legal claim; (2) when it happened; (3) who

did it; (4) why; and (5) how the court can assist him in relation to those events. Plaintiff

should set forth his allegations in separate, numbered paragraphs using short and plain

statements. After he finishes drafting his amended complaint, he should review it and

consider whether it could be understood by someone who is not familiar with the facts of

his case. If not, he should make necessary changes.




                                             ORDER

       IT IS ORDERED that:

       1) Plaintiff Chad Bevan’s complaint is DISMISSED without prejudice for failure
          to meet the requirements of Federal Rule of Civil Procedure 8.

       2) Plaintiff may have until March 10, 2020, to submit an amended complaint
          that satisfies the requirements of Rule 8. If plaintiff fails to respond by
          that deadline, then this case will be dismissed with prejudice for failure to
          state a claim upon which relief can be granted.

       Entered this 18th day of February, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             4
